                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

 COURTHOUSE NEWS SERVICE,

                Plaintiff,

 v.                                                Civil Action No. 3:21-cv-00460

 KARL R. HADE, in his official
 capacity as Executive Secretary of the Office
 of Executive Secretary of the Supreme Court
 of Virginia,

 SERVE:         Karl R. Hade
                Executive Secretary
                Office of Executive Secretary
                Supreme Court of Virginia
                100 North Ninth Street
                Richmond, Virginia 23219

 and

 JACQUELINE C. SMITH, in her official
 capacity as Clerk of the Circuit Court for
 Prince William County, Virginia,

 SERVE:         Jacqueline C. Smith, Clerk
                Prince William County
                       Circuit Court
                9311 Lee Avenue
                Manassas, Virginia 20110

                Defendants.


                               COMPLAINT
       ALLEGING VIOLATION OF CIVIL RIGHTS PURSUANT TO 42 U.S.C. § 1983
            AND SEEKING INJUNCTIVE AND DECLARATORY RELIEF

        Plaintiff Courthouse News Service (“CNS”), by and through its undersigned attorneys,

alleges the following in support of its Complaint for Injunctive and Declaratory Relief against

Defendant Karl R. Hade, in his official capacity as Executive Secretary (the “Executive Secretary”)
of the Office of Executive Secretary of the Supreme Court of Virginia (“OES”), and Jacqueline C.

Smith, in her official capacity as Clerk of the Circuit Court for Prince William County, Virginia

(“Prince William Clerk,” and with the “Executive Secretary,” the “Defendants”).

                                         INTRODUCTION

        1.      In the Virginia Circuit Court system, one segment of the public – Virginia-licensed

attorneys – are given remote electronic access to civil, nonconfidential, public court filings via the

internet, including documents in cases in which they are not attorneys of record, through a system

called the Virginia Officer of the Court Remote Access (“OCRA”). Meanwhile, the public and

press – including CNS, a news service specializing in news reporting about the courts, and whose

reporters cover the Virginia courts on a daily basis – are effectively denied this remote access and,

as a result, must bear a greater burden and expense, and delays, to access these same civil,

nonconfidential, public court filings.

        2.      In denying OCRA access to CNS, the clerks of some Virginia Circuit Courts have

relied on Virginia Code § 17.1-293(B), which provides, in relevant part, that “no court clerk shall

post on the internet any document that contains the following information: (i) an actual signature,

(ii) a social security number, (iii) a date of birth identified with a particular person, (iv) the maiden

name of a person’s parent so as to be identified with a particular person, (v) any financial account

number or numbers, or (vi) the name and age of any minor child.” The law provides an exception

for “members in good standing with the Virginia State bar and their authorized agents.” Va. Code

Ann. § 17.1-293(E)(7).

        3.      The Prince William Clerk, for example, provides Virginia-licensed attorneys – but

not the press or the public – with more favorable OCRA subscriber access. In January 2018, the

Prince William Clerk offered OCRA subscriber access to CNS, and noted that she uses her




                                                   2
“discretion to provide -- to offer to provide [OCRA] to [non-Virginia-licensed attorneys] who need

access to the information in the interest of being transparent and providing the highest possible

service.” Following several requests, the Prince William Clerk offered CNS OCRA subscriber

access in June 2021, but at an annual subscription cost that is six times the amount charged to

Virginia-licensed attorneys. The access offered to CNS also imposed certain dissemination and

publication prohibitions on the filings, which are already nonconfidential and public in nature.

       4.      The First Amendment to the United States Constitution provides the press and

public with a presumptive right of access to certain civil, nonconfidential, public court filings.

Granting preferential access to these records to one segment of the public, while effectively

denying it to others, violates principles of the First Amendment and Equal Protection unless some

legitimate state interest exists for such discrimination. And when a fundamental right is involved,

such as the First Amendment right of access, the state interest must be a compelling one and the

denial of access must be narrowly tailored to meet those interests.

       5.      In light of this, CNS asks this Court to enjoin Defendants, in their official capacities

– as well as their agents, assistants, successors, employees, and all persons acting in concert or

cooperation with them or at their direction or under their control – from continuing their policies,

practices, and customs that deny equal treatment of the press and public and instead provide

preferential treatment to Virginia-licensed attorneys for OCRA subscriber access. Further, should

this Court determine that Va. Code § 17-1.293 is a legitimate basis for Defendants to restrict such

access, CNS requests this Court to enter a declaratory judgment that Va. Code § 17.1-293 is

unconstitutional on its face, or, in the alternative, unconstitutional as applied by Defendants’

policies, practices, and customs.




                                                  3
                                 JURISDICTION AND VENUE

        6.      CNS’ claims arise under the First and Fourteenth Amendments to the U.S.

Constitution and the Civil Rights Act, Title 42 U.S.C. §§ 1983, et seq. This Court has subject

matter jurisdiction under 28 U.S.C. §§ 1331 (federal question), 1343 (civil rights), and 2201

(declaratory relief).

        7.      Defendants are subject to personal jurisdiction in this District because they reside

and/or conduct business within this District.

        8.      Venue is proper in this District under 28 U.S.C. § 1391(b) because the Executive

Secretary’s primary place of business is within the Richmond Division of this District and because

a substantial part of the events or omissions giving rise to CNS’ claims occurred in this District.

        9.      Divisional venue is proper in the Richmond Division under E.D. Va. Local Civil

Rule 3(C) because the Executive Secretary resides in the Richmond Division, and Defendants are

all residents of Virginia. In addition, divisional venue is proper in the Richmond Division because

a substantial part of the events or omissions giving rise to CNS’ claims occurred in the Richmond

Division.

                                            PARTIES

        10.     CNS is a California corporation with its principal place of business located in

Pasadena, California. A widely read legal news service with thousands of subscribers across the

nation, CNS specializes in news reporting about civil litigation, from the date of filing through the

appellate level, in state and federal courts throughout the United States. CNS’ comprehensive and

timely coverage of civil litigation through its print, website, and e-mail publications has made it a

go-to source of information about the nation’s civil courts.




                                                 4
       11.     Defendant Karl R. Hade is the Executive Secretary of the Office of Executive

Secretary of the Supreme Court of Virginia, and is sued in his official capacity. The Executive

Secretary serves as “the administrator of the circuit court system, which includes the operation and

maintenance of a case management system.” Va. Code. § 17.1-502(A). OES creates, operates,

and maintains several programs and systems for the Virginia Circuit Court clerks, one of which is

OCRA.

       12.     Acting in his official capacity, the Executive Secretary, as well as those acting at

his direction and under his supervision, are directly involved with and/or responsible for acts

giving rise to the preferential and discriminatory internet access to civil, nonconfidential, public

court filings provided to Virginia-licensed attorneys through OCRA, but which the public and

press do not share.

       13.     Defendant Jacqueline C. Smith is the Clerk of the Circuit Court for Prince William

County, Virginia, and is sued in her official capacity. The Prince William Clerk is the custodian

of and responsible for, among other things, the administration of court records and ensuring that

those records are maintained and made available to the public for inspection and examination.

       14.     Acting in her official capacity, the Prince William Clerk, as well as those acting at

her direction and under her supervision, are directly involved with and/or responsible for acts

giving rise to the preferential and discriminatory internet access to civil, nonconfidential, public

court filings that are filed in the Circuit Court for Prince William County, Virginia that is provided

to Virginia-licensed attorneys through OCRA, but which is not provided to the press and public.

       15.     Defendants’ actions reflect Defendants’ official policies, practices, and customs.

Defendants’ actions, as alleged in this Complaint, are under the color of Virginia law and constitute




                                                  5
state action within the meaning of the Fourteenth Amendment to the Unites States Constitution

and 42 U.S.C. § 1983.

       16.     CNS seeks relief against Defendants, as well as against their agents, assistants,

successors, employees, and all persons acting in concert or cooperation with them or at their

direction or under their control.

                                    FACTUAL ALLEGATIONS

A.     CNS’ Publications and Subscribers

       17.      CNS is a nationwide news service founded almost 30 years ago out of a belief that

great swaths of news about civil litigation went unreported because the traditional news media

failed to cover much of the important business of the courts. CNS employs more than 240 people,

most of them editors and reporters, covering approximately 3,000 state and federal trial and

appellate courts in all 50 states in the United States. CNS currently employs four reporters who

cover the state and federal trial and appellate courts of Virginia, and who are supervised by CNS’

Southeast regional bureau chief. CNS’ four Virginia reporters are based in the larger metropolitan

areas – Alexandria, Prince William, Norfolk, and Richmond.

       18.     CNS offers its readers a variety of publications. Its New Litigation Reports contain

original, staff-written summaries of significant new civil complaints. These reports are sent to

subscribers via e-mail each evening. CNS publishes two New Litigation Reports in Virginia – the

Virginia Report and the Southern Virginia State Report. These New Litigation Reports do not

cover criminal, domestic relations, or probate matters.

       19.     In addition, CNS publishes a freely available website, www.courthousenews.com,

featuring news reports and commentary, which is read by hundreds of thousands of people each

month. The website functions much like a daily print newspaper, featuring staff-written articles




                                                 6
from across the nation that are posted throughout each day, and rotated on and off the page on a

24-hour news cycle.

       20.     CNS has been credited as the original source of reporting on various topics by a

wide range of publications, including the ABA Journal, ABC News, The Atlantic, Austin American

Statesman, Black Christian News Network, California Bar Journal, CBS News, The Christian

Science Monitor, The Daily Beast, The Dallas Morning News, Forbes, Fox News, The Guardian,

The Hill, Houston Chronicle, The Huffington Post, Long Island Press, Los Angeles Times, Mother

Jones, National Public Radio (NPR); NBC News, New York Daily News, New York Magazine, The

New York Times, The Orange County Register, Politico, Rolling Stone, Salt Lake City Tribune,

San Antonio Express-News, Slate, The Telegraph (UK), The Wall Street Journal, The Washington

Post, The Washington Times, Women’s Health Policy Report, United Press International (UPI),

USA Today, U.S. News and World Report, the YouTube news channel, and others. In addition,

U.S., Canadian, and New Zealand radio shows have interviewed CNS reporters.

       21.     CNS has more than 2,300 subscribers nationwide. A substantial set of news and

entertainment outlets are CNS subscribers, including but not limited to The Atlanta Journal

Constitution, The Boston Globe, Buzzfeed, The Dallas Morning News, Detroit Free Press, Fox

Entertainment Group, Houston Chronicle, Los Angeles Times, North Jersey Media Group, The Salt

Lake Tribune, San Antonio Express News, San Jose Mercury News, Tampa Bay Business Journal,

The Wall Street Journal, Warner Bros., and many broadcast stations. The Washington, DC-based

Center for Public Integrity is also a CNS subscriber.

       22.     Among academic institutions, subscribers to CNS’ New Litigation Reports include

Boston College Law School, Boston University, Case Western Reserve University, Harvard Law




                                                7
School, Loyola Law School, MIT Sloan School of Management, Southern Illinois University

School of Law, UC Hastings College of Law, and UCLA School of Law.

       23.      Nearly all of the nation’s large and mid-sized law firms also subscribe to one or

more of CNS’ publications. Non-law firm business entities, including large publicly-traded

companies, government entities, and non-profit organizations, also subscribe to CNS’

publications.

       24.      To prepare the New Litigation Reports and identify new cases that may warrant a

website article, CNS reporters have traditionally visited their assigned courts on a daily or weekly

basis to review all the complaints filed that day (or since their last visit) to determine which ones

are newsworthy. However, as the vast majority of federal courts and an increasing number of state

courts are putting court records online via court web sites, CNS also covers courts remotely

through the internet.

B.     Relevant Virginia Law

       25.      Virginia law provides that the Virginia Circuit Court clerks “shall have custody of

and shall keep all court records, including books, evidence, records, maps, and papers, deposited

in their offices or at such location otherwise designated by the clerk, as well as records stored in

electronic format whether the storage media for such electronic records are on premises or

elsewhere.” Va. Code § 17.1-242

       26.      Virginia law permits remote access to nonconfidential court records through each

Virginia Circuit Court clerk. See Va. Code § 17.1-225; see also State Officials and Employees-

Costs, Fees, Salaries, Allowances, Courts of Record, 1998 Va. Laws Ch. 872 (H.B. 1114).

       27.      In relevant part, Va. Code § 17.1-293(B) requires that

       [N]o court clerk shall post on the Internet any document that contains the following
       information: (i) an actual signature, (ii) a social security number, (iii) a date of birth



                                                   8
       identified with a particular person, (iv) the maiden name of a person's parent so as
       to be identified with a particular person, (v) any financial account number or
       numbers, or (vi) the name and age of any minor child.

       28.        This prohibition is not applicable when a Virginia Circuit Court clerk is, among

other things, “[p]roviding secure remote access to nonconfidential court records, subject to any

fees charged by the clerk, to members in good standing with the Virginia State Bar and their

authorized agents, pro hac vice attorneys authorized by the court for purposes of the practice of

law, and such governmental agencies as authorized by the clerk.” Va. Code § 17.1-293(E)(7).

C.     OCRA’s Preference-Based Access to Online Court Records

       29.        At the present time, the Executive Secretary administers OCRA for over ninety

Virginia Circuit Court clerks. Through the Executive Secretary’s administration and operation of

OCRA, the Virginia Circuit Court clerks, including the Prince William Clerk, provide preferential

access to Virginia-licensed attorneys to the detriment of CNS, other members of the press, and the

general public.

       30.        After paying a nominal subscriber’s fee and registering for OCRA, Virginia

attorneys have the ability to view all civil, nonconfidential, public court filings remotely over the

internet – on any day of the week, at any time of day, and from any location in the world. OCRA

access also gives Virginia attorneys the ability to download, save, and print out the filings at no

additional charge.

       31.        CNS is willing to pay a similar subscriber’s fee for OCRA access. However,

according to the clerks of various Virginia Circuit Courts, including the Prince William Clerk

(which charges Virginia-licensed attorneys $200 annually), non-Virginia-licensed attorneys

cannot register for the same OCRA subscriber access as Virginia-licensed attorneys, and thus are

not permitted to have the same remote access to court records as those attorneys enjoy.




                                                  9
       32.     None of CNS’ reporters covering Virginia or CNS’ Southeast Bureau Chief are

attorneys, nor are any of CNS’ reporters or CNS’ Southeast Bureau Chief licensed to practice law

in Virginia.

D.     CNS’ Good Faith Attempts to Obtain OCRA Access & to Resolve Short of Litigation

       33.     For many years, CNS has made repeated attempts to obtain OCRA subscriber

access and also to resolve this issue with the Executive Secretary, the Prince William Clerk, and

various other Virginia Circuit Court clerks.

       34.     In 2016, CNS requested OCRA access from almost fifty Virginia Circuit Court

clerks. Of the Virginia Circuit Court clerks who did respond, they either denied OCRA subscriber

access outright or offered CNS OCRA subscriber access if the CNS subscriber was a Virginia-

licensed attorney, sometimes citing to Va. Code § 17.1-293.

       35.     During a deposition in January 2019 in the matter of Courthouse News Service v.

Schaefer, Case No. 2:18-cv-391 (E.D. Va. Norfolk Division), the Prince William Clerk testified

that she has, “on occasion … used [her] discretion to provide -- to offer to provide [OCRA] to

others who need access to the information in the interest of being transparent and providing the

highest service possible.” To that end, the Prince William Clerk also testified that the offer applied

to CNS and she was “still willing to provide it.”

       36.     Since that time, CNS and its counsel have attempted to work with the Prince

William Clerk and her counsel to obtain OCRA subscriber access. Indeed, the Prince William

Clerk offered OCRA subscriber access to CNS; however, the Prince William Clerk denied CNS

such access because the CNS applicant did not include a Virginia bar license number and a copy

of a Virginia bar card – ostensibly due to the fact that the CNS applicant is not a Virginia-licensed

attorney. A copy of the letter from the Prince William Clerk is attached hereto as Exhibit 1.




                                                 10
       37.      When CNS, through its counsel, inquired as to the denial of access, the Prince

William Clerk responded by email stating that she does not “currently have an OCRA contract for

non-attorneys. I will work on pulling one together now so we can complete same for Mr. Abbott

and offer it to any other non-attorney parties who may wish to sign up for access.” A copy of the

May 25, 2021 email from the Prince William Clerk is attached hereto Exhibit 2.

       38.      Thereafter, the Prince William Clerk provided CNS, through its counsel, a Non-

Attorney OCRA subscriber agreement, which charged an annual subscription fee of $1,200 and

imposed a variety of prohibitions on dissemination and publication of the nonconfidential, civil

public court filings. A copy of the Non-Attorney OCRA subscriber agreement is attached hereto

as Exhibit 3.

       39.      CNS also requested access from OES. In March 2021, CNS, through its counsel,

wrote to the Executive Secretary and also OES’ Director of Judicial Information Technology

raising the issues addressed in this Complaint. CNS extended an invitation to the Executive

Secretary to have a conversation regarding OCRA subscriber access. A copy of the letter is

attached hereto as Exhibit 4.

       40.      CNS, through its counsel, followed up again in April 2021 via email and noted its

willingness to engage in discussions so as to avoid litigation. The Executive Secretary, through

the Assistant Executive Secretary and Counsel, responded by stating that the Executive Secretary

is “not in a position to provide” CNS with OCRA access because “the contents and records that

are viewable [on OCRA] are under the custody and control of the circuit court clerks.”

E.     Harms Caused By Discriminatory Access

       41.      While a Virginia Circuit Court clerk need not make its documents available for

remote or online viewing, once a clerk does so (or allows someone else to do so), it becomes




                                               11
incumbent on the clerk to offer that same access to all members of the public and press. Such

even-handed access to court records is not merely a presumed right or good policy; it is a right

conferred by the United States Constitution. Among the records at issue here are records for which

courts have found a First Amendment right of access to apply, such as civil complaints, summary

judgment filings, and orders on summary judgment motions. See Courthouse News Serv. v.

Schaefer, 440 F. Supp. 3d 532 (E.D. Va. 2020) (holding that the First Amendment provides a

contemporaneous right of access to newly filed civil complaints), aff’d, --- F.4th ---, 2021 WL

2583389, *6 (4th Cir. June 24, 2021) (“The press and public thus have an important interest in

reasonably contemporaneous access to civil complaints”); see also Courthouse News Serv. v.

Planet, 947 F.3d 581, 591 (9th Cir. 2020) (“As we held in Planet I, and as the district court

correctly concluded, a qualified First Amendment right of access extends to timely access to newly

filed civil complaints.”); Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d 132,

141 (2d Cir. 2016) (same); Doe v. Public Citizen, 749 F.3d 246, 267 (4th Cir. 2014) (First

Amendment right of access to judicial opinion rulings on summary judgment and docket sheets);

Rushford v. New Yorker Magazine, Inc., 846 F.2d 249, 252-53 (4th Cir. 1988) (First Amendment

right of access to papers filed in connection with a summary judgment motion).

       42.     There is no difference in the content of the civil, nonconfidential, public court

filings that CNS and other members of the press must travel to each individual court to see, and

the civil records that Virginia-licensed attorneys can see remotely over the internet via OCRA –

i.e., they are the exact same records. And yet, while Virginia-licensed attorneys can view these

records any time of the day or night, without moving from their office or home chairs, and can

print out copies of records without paying per-page copying fees, CNS must go through the time

and expense of traveling to each Virginia Circuit Court clerk’s office to review the documents in




                                               12
person. Even for occasional visits, this is not an insignificant expense or burden, especially if the

Virginia Circuit Court is some distance away.

          43.   Indeed, to have anything near the access that a Virginia-licensed attorney has

through OCRA, a news organization (such as CNS, which focuses its reporting on court records)

would need to send a reporter to all of the Virginia Circuit Court clerk’s offices that use OCRA

every day.

          44.   In addition, non-attorneys – including CNS, other members of the press, and the

general public – must pay a per page charge for any copies that they request, a cost that can add

up quickly and that is not incurred by the Virginia-licensed attorneys with OCRA subscriber

access.

          45.   Moreover, the Prince William Clerk charges non-attorneys $1,200 annually for an

OCRA subscription, whereas Virginia-licensed attorneys are charged only $200 annually.

          46.   Finally, non-attorneys, while effectively being denied access to OCRA, can only

review civil, nonconfidential, public court filings while the Virginia Circuit Court clerks’ offices

are open to the public. Practically speaking, this means that there is an inherent delay in access to

nonconfidential, public court filings for non-attorneys, whereas there is no such delay for Virginia-

licensed attorneys.

          47.   In the case of CNS, a news service specializing in reporting on civil litigation,

Defendants’ refusal to provide it with the same access to civil court records that Defendants are

currently providing to Virginia-licensed attorneys means that, as a practical matter, CNS can only

report on a select number of Virginia Circuit Courts on a daily basis, others on a less periodic

basis, and some not at all.




                                                 13
       48.      If non-attorneys – including CNS, other members of the press, as well as the general

public – were provided the same access to civil, nonconfidential, public court filings that

Defendants are currently providing to Virginia-licensed attorneys, the media (including CNS)

would be able to provide more comprehensive news coverage about new civil actions in all or

most of Virginia’s Circuit Courts.

                                         COUNT ONE
                    Violation of U.S. Const. Amend. I and 42 U.S.C. § 1983
                                       First Amendment
                                  (Against Both Defendants)

       49.      CNS incorporates and repeats the allegations of Paragraphs 1 – 48 herein.

       50.      Defendants’ actions under color of state law, including without limitation, their

policies, practices, and customs of providing OCRA access to Virginia-licensed attorneys,

including in cases in which they are not attorneys of record, but depriving that same access to

others, including CNS, deprives CNS, and by extension its subscribers and the public, of the First

Amendment right of equal access to certain civil, nonconfidential, public court filings and other

public court records, as required by the First Amendment to the U.S. Constitution.

       51.      The policy, practice, and custom of providing remote online access to civil

complaints and other public court records to Virginia-licensed attorneys, including in cases in

which they are not attorneys of record, but depriving that same access to others, including CNS,

impermissibly discriminates against CNS and other members of the press, and the classification

burdens the fundamental First Amendment rights of CNS, its subscribers, and other readers of its

news reports.

       52.      There is no compelling or overriding interest sufficient to justify Defendants’

actions resulting in the denial of contemporaneous and equal access to new civil complaints and

other public court records under the First Amendment. Even if an overriding or compelling interest



                                                 14
did exist, there are far less restrictive means of protecting any such interest. As such, Defendants’

policies and practices are not narrowly tailored, as required by law.

       53.     CNS has no adequate remedy at law to prevent or redress Defendants’

unconstitutional actions and will suffer irreparable harm as a result of Defendants’ violations of

CNS’ First Amendment rights. CNS is therefore entitled to declaratory and injunctive relief to

prevent further deprivation of these rights.

                                       COUNT TWO
                  Violation of U.S. Const. Amend. XIV and 42 U.S.C. § 1983
                                      Equal Protection
                                  (Against Both Defendants)

       54.     CNS incorporates and repeats the allegations of Paragraphs 1 – 53 herein.

       55.     Defendants’ actions under color of state law, including without limitation, their

policies, practices, and customs of providing OCRA access to Virginia-licensed attorneys,

including in cases in which they are not attorneys of record, but depriving that same access to

others, including CNS, deprives CNS, and by extension its subscribers and the public, of their

Fourteenth Amendment right of equal protection of the laws.

       56.     The policy, practice, and custom of providing remote online access to civil,

nonconfidential, public court filings and other public court records to Virginia-licensed attorneys,

including in cases in which those Virginia-licensed attorneys are not attorneys of record, but

depriving that same access to others, including CNS, impermissibly discriminates against CNS

and other members of the press, and the classification burdens the fundamental First Amendment

rights of CNS, its subscribers, and other readers of its news reports.

       57.     There is no legitimate, compelling, or other justification for implementing a system

of discriminatory access to civil, nonconfidential, public court filings and other public court




                                                 15
records, and, even if there were, Defendants’ practices and policies are not narrowly tailored, as is

required by law.

       58.     CNS has no adequate remedy at law to prevent or redress Defendants’

unconstitutional actions and will suffer irreparable harm as a result of Defendants’ violations of

CNS’ First and Fourteenth Amendment rights. CNS is therefore entitled to declaratory and

injunctive relief to prevent further deprivation of these rights.

                          COUNT THREE (IN THE ALTERNATIVE)
                   Violation of U.S. Const. Amend. XIV and 42 U.S.C. § 1983
                            Facial Challenge to Va. Code § 17.1-293
                                   (Against Both Defendants)

       59.     CNS incorporates and repeats the allegations of Paragraphs 1 - 58 herein.

       60.     Virginia Code § 17.1-293, on its face, and as implemented by Defendants through

their policies, practices, and customs of denying access to OCRA to those who are not Virginia-

licensed attorneys, including CNS, deprives CNS, and by extension its subscribers and the public,

of their Fourteenth Amendment right to equal protection of the laws.

       61.     The policy, practice, and custom of providing remote online access to civil,

nonconfidential, public court filings and other public court records to Virginia-licensed attorneys,

including in cases in which they are not attorneys of record, but depriving that same access to

others, including CNS, impermissibly discriminates against CNS and other members of the press,

and the classification burdens the fundamental First Amendment rights of CNS, its subscribers,

and other readers of its news reports.

       62.     There is no legitimate, compelling, or other justification for implementing a system

of discriminatory access to court records, and, even if there were, the practices and policies are not

narrowly tailored, as is required by law.




                                                  16
          63.   CNS has no adequate remedy at law to prevent or redress Defendants’

unconstitutional actions and will suffer irreparable harm as a result of Defendants’ violations of

CNS’ First and Fourteenth Amendment rights. CNS is therefore entitled to declaratory and

injunctive relief to prevent further deprivation of these rights.

                         COUNT FOUR (IN THE ALTERNATIVE)
                  Violation of U.S. Const. Amend. XIV and 42 U.S.C. § 1983
                         As-Applied Challenge to Va. Code § 17.1-293
                                  (Against Both Defendants)

          64.   CNS incorporates and repeats the allegations of Paragraphs 1 - 63 herein.

          65.   Virginia Code § 17.1-293, as applied by Defendants, through their policies,

practices, and customs of denying access to OCRA to those who are not Virginia-licensed

attorneys, including CNS, deprives CNS, and by extension its subscribers and the public, of their

Fourteenth Amendment right to equal protection of the laws.

          66.   Defendants’ policies, practices, and customs of providing remote online access to

civil, nonconfidential, public court filings and other public court records to Virginia-licensed

attorneys, including in cases in which they are not attorneys of record, but depriving that same

access to others, including CNS, impermissibly discriminate against CNS and other members of

the press, and the classification burdens the fundamental First Amendment rights of CNS, its

subscribers, and other readers of its news reports.

          67.   There is no legitimate, compelling, or other justification for implementing a system

of discriminatory access to civil, nonconfidential, public court filings and other public court

records, and, even if there were, the practices and policies are not narrowly tailored, as is required

by law.




                                                  17
       68.     CNS will suffer irreparable harm as a result of Defendants’ violations of CNS’ First

and Fourteenth Amendment rights. CNS is therefore entitled to declaratory and injunctive relief

to prevent further deprivation of these rights.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Courthouse News Service seeks judgment in its favor and against

Defendants Karl R. Hade, in his official capacity as Executive Secretary of the Office of Executive

Secretary of the Supreme Court of Virginia, and Jacqueline C. Smith, in her official capacity as

Clerk of the Circuit Court for Prince William County, Virginia as follows:

       1.      Injunctions against Defendants, including their agents, assistants, successors,

employees, and all persons acting in concert or cooperation with them, or at their direction or under

their control, prohibiting them from continuing their policies, practices, and customs of denying

remote online access to non-Virginia-licensed attorneys;

       2.      To the extent that this Court determines that Va. Code § 17.1-293 restricts such

access, CNS seeks a declaratory judgment pursuant to 28 U.S.C. § 2201 declaring Va. Code

§ 17.1-293 unconstitutional on its face because it impermissibly denies remote online access to

non-attorneys, including CNS, because it denies non-Virginia-licensed attorneys, including CNS,

of equal access and equal protection under the law in violation of the First and Fourteenth

Amendments to the U.S. Constitution, and because it impermissibly discriminates against CNS

and other members of the press and public, and the classification burdens the fundamental First

Amendment rights of CNS, its subscribers, and other readers of its news reports;

       3.      In the alternative (and also to the extent that this Court determines that Va. Code

§ 17.1-293 restricts such access), CNS seeks a declaratory judgment pursuant to 28 U.S.C. § 2201

declaring Va. Code § 17.1-293 unconstitutional as-applied by Defendants under the Fourteenth




                                                  18
Amendment to the U.S. Constitution, for the reason that Defendants’ policies, practices, and

customs deprive non-attorneys, including CNS, of equal protection under the law in that those

policies, practices, and customs impermissibly discriminate against CNS and other members of

the press, and the classification burdens the fundamental First Amendment rights of CNS, its

subscribers, and other readers of its news reports;

       4.      For an award of costs and reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988;

and

       5.      For all other relief the Court deems just and proper.



Dated: July 15, 2021                          Respectfully Submitted,

                                              /s/ Adam L. Shaw
                                              Adam L. Shaw (Va. Bar No. 89559)
                                              Heather S. Goldman (pro hac vice forthcoming)
                                              BRYAN CAVE LEIGHTON PAISNER LLP
                                              1155 F Street, NW, Suite 700
                                              Washington, DC 20004
                                              Telephone: (202) 508-6000
                                              Fax: (202) 508-6200
                                              Email: adam.shaw@bclplaw.com
                                                     heather.goldman@bclplaw.com

                                              Attorneys for Plaintiff
                                              Courthouse News Service




                                                 19
